NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                 _______________

                      No. 12-3218
                    _______________

                NORDEL CHARLES, JR.
                     a/k/a Boyo

                             v.

         PEOPLE OF THE VIRGIN ISLANDS,

                   Nordel Charles, Jr.,

                                          Appellant
                    _______________

             On Appeal from the District Court
        for the District Court of the Virgin Islands
         (D.C. Criminal No. 3-06-cr-00045-001)
          District Judge: Hon. Curtis V. Gomez
                    _______________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                   December 10, 2013

BEFORE: FISHER, COWEN AND NYGAARD, Circuit Judges

                 (Filed: January 2, 2014)

                    _______________

                       OPINION
                    _______________
COWEN, Circuit Judge.

       The defendant-appellant, Nordel Charles, Jr., challenges the sentence imposed by

the Superior Court of the Virgin Islands. We will affirm. Because we write primarily for

the parties, we here provide only a brief recitation of the pertinent factual and procedural

history.1

       Charles and co-conspirator Shawn Audain were charged with several violations of

the Virgin Islands Code, stemming from the May 22, 2005 shooting of Lahkeal George.

In April 2006, a jury found Charles guilty of one count of attempted first degree murder,

two counts of using an unlicensed firearm during the commission of a crime of violence,

two counts of first degree robbery, and two counts of first degree assault.

       On May 31, 2006, the Superior Court sentenced Charles to a lengthy term of

imprisonment and ordered that he be held jointly and severally liable for restitution to

George, for George‟s hospital expenses that related to the shooting.2 In so doing, the

court noted that such expenses totaled $40,427 but were expected to increase. (See J.A.

95, 109.) Charles did not object to the imposition of restitution.

       Charles timely appealed from both his conviction and sentence to the Appellate

Division of the District Court of the Virgin Islands. His attorney then filed both a motion

to withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967),


       1
         An ample account of the full factual and procedural history appears in Charles v.
Virgin Islands, D.C. Crim. App. No. 2006-45, 2012 WL 3289317, at *1-2 (D.V.I. July 24,
2012).
       2
            The Superior Court sentenced Charles on May 31, 2006, but entered the related
                                               2
asserting that the appeal presented no meritorious or non-frivolous issues. The Appellate

Division reviewed the case, found no issues with either Charles‟s convictions or sentence,

and affirmed. See generally Charles, 2012 WL 3289317.

       Charles now appeals from the Appellate Division‟s affirmance of the sentence

imposed by the Superior Court.3 Specifically, he challenges the imposition of restitution,

arguing that the District Court erred by neither: (1) finding “a substantial and compelling

reason not to order restitution,” pursuant to 34 V.I.C. § 203(d)(3); nor (2) making findings

relating to his ability to make restitution. Because Charles did not object to the

imposition of restitution during sentencing, we review it using the same standard of

review as the Appellate Division: i.e., for plain error. See, e.g., Virgin Islands v. Lewis,

620 F.3d 359, 364 n.4 (3d Cir. 2010). That “„standard is met when there is an “error” that

is “plain” and that “affects substantial rights.”‟” Id. (quoting United States v. Wolfe, 245
F.3d 257, 261 (3d Cir. 2001) (quoting United States v. Olano, 507 U.S. 725, 732 (1993))).

       Upon consideration of Charles‟s arguments and the record below, we find no plain

error. The Virgin Islands, like the states, “has a fundamental interest in appropriately

punishing persons—rich and poor—who violate its criminal laws.” Bearden v. Georgia,

461 U.S. 660, 669 (1983). As such, the Superior Court did not commit plain error when it

ordered Charles to pay restitution to George, despite Charles‟s alleged indigence. “A


Judgment on June 7, 2006.
        3
          Because Charles‟s appeal reached the Appellate Division in 2006, before the
establishment of the Supreme Court of the Virgin Islands, the Appellate Division had
jurisdiction pursuant to 48 U.S.C. § 1613a(a). Resultantly, we have jurisdiction pursuant
to 48 U.S.C. § 1613a(c).
                                              3
defendant‟s poverty in no way immunizes him from punishment,” and nothing “precludes

a judge from imposing on an indigent, as on any defendant, the maximum penalty

prescribed by law.” Id. at 669-70 (citation omitted) (internal quotation marks omitted).

        Furthermore, we find no merit in Charles‟s second argument. In a recent, albeit

unrelated, opinion, we explicitly rejected a defendant‟s contention that the sentencing

court erred by failing to make findings relating to his ability to make restitution payments.

See United States v. Gillette, No. 09-2853, 2013 WL 6333443, at *12 (3d Cir. Dec. 6,

2013). While making such findings may be “a most desirable practice,” the Superior

Court‟s “failure to initiate such an inquiry does not . . . constitute reversible error.” Gov’t

of V.I. v. Marsham, 293 F.3d 114, 119 (3d Cir. 2002).

        Accordingly, we will affirm the judgment of the District Court entered on July 24,

2012.




                                               4